[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION (RE: MOTION FOR SUMMARY JUDGMENT)
The plaintiff has moved for summary judgment against the defendant in this foreclosure action. By agreement the matter was submitted on the papers. Both parties submitted memoranda of law in support of their position.
Having reviewed the memoranda and supporting affidavits, the Court is not convinced there is no genuine issue as to any material fact. The defendant has, by affidavit raised the defense that she tendered payment to the plaintiff and that the plaintiff has unjustifiably refused acceptance.
This is a material fact in dispute and its resolution could determine the outcome of the case.
The objection to the Motion for Summary Judgment is sustained. The Motion for Summary Judgment is denied.
Klaczak, J.